EXHIBIT 10.2

 

PHASE 2 STOCK PURCHASE AGREEMENT

 

THIS STOCK PURCHASE AGREEMENT (the “Agreement”) is dated as of May 31, 2020 by
and between Ahmad Hizar Bin Sainol Abdin (“Ahmad”), Toh Kok Soon (“Toh”), and
Lim Jun Hao (“Lim” and collectively with Ahmad and Toh, the “Sellers”) and Toga
Limited, a Nevada corporation (the “Buyer”).

 

RECITALS

 

WHEREAS, pursuant to that certain Stock Purchase Agreement, of even date
herewith, between Eostre Sdn. Bhd., a Malaysia corporation (the “Corporation”),
Hamidah Bibi A/P Seraj Din, Ahmad, the Buyer, Toh and Lim (including all
exhibits attached thereto, collectively, the “Stock Purchase Agreement”),
ordinary shares of the Corporation were paid for by Buyer and issued to the
Sellers in the following amounts:

  

Name

 

Stock Purchased in Stock Purchase

Agreement

Ownership

No. of shares

%

Toga Limited

1,000,000

1,000,000

20%

Toh Kok Soon

1,000,000

1,000,000

20%

Lim Jun Hao

1,250,000

1,250,000

25%

Ahmad Hizar Bin Sainol Abdin

1,750,000 

1,750,000

35%

TOTAL

5,000,000

5,000,000

100%

 

WHEREAS, pursuant to the Stock Purchase Agreement, Buyer acquired 1,000,000
ordinary shares, or 20%, of the issued and outstanding ordinary shares of the
Corporation, and Sellers acquired, in aggregate, 4,000,000 ordinary shares, or
80%, of the issued and outstanding ordinary shares of the Corporation (the
“Stock”).

 

WHEREAS, in connection with Buyer’s payment for the Stock in the Stock Purchase
Agreement, the Buyer and the Seller executed:

 

 

1.

Promissory notes in favor of the Buyer signed by each of Toh, Lim and Ahmad,
secured by each of their shares of the Corporation, respectively (the
“Promissory Notes”).

 

 

 

 

2.

Pledge and security agreements in favor of the Buyer signed by each of Toh, Lim
and Ahmad, pledging each of their shares of the Corporation, respectively, to
the Buyer.

 

 

 

 

3.

Stock Powers in favor of the Buyer signed by each of Toh, Lim and Ahmad,
covering each of their shares of the Corporation, respectively.

 

 

 

 

4.

Irrevocable proxies in favor of the Buyer signed by each of Toh, Lim and Ahmad,
to vote each of their shares of the Corporation, respectively, as directed by
the Buyer.

 

WHEREAS, the Sellers desire to sell all of the Stock to Buyer and Buyer desires
to purchase such Stock so that it will own 100% of the issued and outstanding
ordinary shares of the Corporation.

 

WHEREAS, neither Hamidah, Ahmad, Toh or Lim, nor any of their respective
affiliates (collectively, the “Insiders”), shall be entitled to receive any
profit in connection with their share ownership of the Corporation.

 

  1



 

 

WHEREAS, the Insiders shall only be entitled to reimbursement from the
Corporation for their out-of-pocket costs and expenses actually incurred in
connection with set-up or maintenance of the Corporation’s business, less any
amounts already received directly or indirectly from the Buyer or its
affiliates, plus $1.00 US.

 

WHEREAS, the Buyer and Sellers have entered into this Agreement where, after
certain conditions precedent are satisfied, Sellers shall sell all of their
shares of the Corporation to Buyer, in exchange for the full satisfaction and
cancellation of each of their respective Promissory Notes executed in favor of
Buyer.

 

WHEREAS, the parties desire to enter into this Agreement to effectuate, among
other things, the above intentions.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual promises, agreements, covenants
and warranties hereinafter set forth, the receipt and adequacy of which are
hereby acknowledged, and intending to be legally bound hereby, the parties
hereto agree as follows:

 

1. Incorporation of Recitals. The recitals set forth above shall be incorporated
by this reference and made part of this Agreement.

 

2. Sale and Purchase of Stock. Sellers hereby sell, transfer, assign and deliver
all right, title and interest in and to 100% of the Stock to Buyer free and
clear of all liens, encumbrances, security interests, pledges, options, claims
and rights of others of any nature whatsoever at Closing (as hereinafter
defined), as full satisfaction for all principal and accrued interest under the
Promissory Notes.

 

3. Closing. The closing (“Closing”) of the purchase and sale of the Stock
contemplated hereunder shall take place on the date that all regulatory
approvals necessary for the sale of the Stock from the Sellers to the Buyer have
been obtained, to the sole satisfaction of Buyer, including, but not limited to,
those regulatory approvals which would allow the 100% ownership by a
non-Malaysian entity for a Malaysian corporation licensed to engage in the
Corporation’s direct selling business. At the Closing:

 

(a) Sellers shall deliver to Buyer share certificates representing the Stock
being sold hereunder, duly executed on behalf of the Corporation and registered
to the name of Buyer.

 

(b) Buyer shall cancel the Promissory Notes as fully satisfied and of no further
force or effect.

 

4. Representations and Warranties of Seller. Sellers represent and warrant to
Buyer as follows:

 

(a) The Corporation (i) is a corporation duly organized, validly existing and in
good standing under the laws of Malaysia; (ii) has the power and authority to
own, lease and operate its properties and carry on its business as now
conducted; (iii) is duly qualified, licensed to do business, and in good
standing as a foreign corporation in each jurisdiction where the failure to be
so qualified or licensed could reasonably be expected to have a Material Adverse
Effect. For the purposes of this Agreement, “Material Adverse Effect” shall mean
any effect on the business, operations, properties or financial condition of the
Corporation that is material and adverse to the Corporation and affiliates,
taken as a whole, and/or any condition, circumstance, or situation that would
prohibit or otherwise materially interfere with the ability of the Corporation
to enter into and perform any of its obligations under this Agreement. For the
purpose of this Agreement, “business” shall include operating a business in the
“direct sales” space, subject to the Malaysian Direct Sales and Anti-Pyramid
Scheme Act 1993.

 

  2



 

 

(b) All permits, licenses, franchises, approvals, registrations, certificates,
variances, and similar rights obtained, or required to be obtained, from
governmental authorities (collectively, "Permits") that are required for the
Corporation to conduct its business, have been obtained and are valid and in
full force and effect. The AJL Direct Selling License attached to the Stock
Purchase Agreement as Exhibit 21 (the “License”) was issued to the Corporation
on November 22, 2019 will expire on November 21, 2021. Such license will not
lapse, terminate, or expire as a result of the performance of this Agreement, or
the consummation of the transactions contemplated hereby. Neither the
Corporation nor any of the Sellers is in material default under, or material
violation of, the License. Regarding the License, under all applicable laws of
Malaysia:

 

(i) The License is valid for a multi-level marketing company such as the
Corporation.

 

(ii) The Corporation can renew the License each year.

 

(iii) The License can be amended, without material issues or costs, to sell all
products previously sold by Toga in Malaysia under the “Eostre” brand.

 

(iv) The License can be amended, without material issues or costs, to sell
products through a direct marketing network using the “Eostre” business model
planned by Toh and Toga.

 

(v) All of the above in Section 5(b)(i)-(iv) shall be and remain true and
correct in all material respects both before and after:

 

(1) the planned sale of the Stock in this Agreement, and

 

(2) the planned sale of the Corporation’s ordinary shares to become 100% foreign
owned (by Toga) pursuant to the Phase 2 Stock Purchase Agreement.

 

(vi) The planned transfer of ownership and control in the Corporation, as
contemplated in this Agreement and in the Phase 2 Stock Purchase Agreement, can
be completed without material issues, costs, or other approvals not previously
disclosed to Toga during due diligence.

 

(c) Sellers have all requisite power and authority to execute and deliver this
Agreement, to carry out his obligations hereunder, and to consummate the
transactions contemplated hereby. Sellers have obtained all necessary approvals
for the execution and delivery of this Agreement, the performance of his
obligations hereunder, and the consummation of the transactions contemplated
hereby. This Agreement has been duly executed and delivered by Sellers and
(assuming due authorization, execution and delivery by Buyers) constitutes
Sellers’ legal, valid and binding obligation, enforceable against Sellers in
accordance with its terms.

 

(d) The Stock is owned of record and beneficially by the Sellers, free and clear
of all liens, pledges, security interests, charges, claims, encumbrances,
agreements, options, voting trusts, proxies and other arrangements or
restrictions of any kind (“Encumbrances”). Upon consummation of the transactions
contemplated by this Agreement, Buyers shall own the Stock, free and clear of
all Encumbrances.

 

(e) The execution, delivery and performance by Sellers of this Agreement do not
conflict with, violate or result in the breach of, or create any Encumbrance on
the Stock pursuant to any agreement, instrument, order, judgment, decree, law or
governmental regulation to which Sellers is a party or is subject or by which
the Stock is bound.

 

  3



 

 

(f) None of the Insiders are a party to any transaction with the Corporation, or
relating to the Corporation, including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, providing for the borrowing of
money from or lending of money to or otherwise requiring payments to or from any
such Insiders.

 

(g) All Stock of the Corporation has been, or will be at Closing, duly
authorized by all necessary corporate action, and, when paid for in accordance
with the terms hereof, 100% of the Stock of the Corporation shall be validly
issued and outstanding, fully paid and nonassessable, and the Buyers shall be
entitled to all rights accorded to a holder of ordinary shares of the
Corporation.

 

(h) The Stock, which is 5,000,000 ordinary shares as of the Closing, represents
100% of the issued and outstanding securities of the Corporation and there are
no other securities of any kind or nature (whether they be shares, warrants,
options, convertible securities, or otherwise) issued or outstanding as of the
Closing.

 

(i) All due diligence documents and information provided to the Buyers in
connection with the Corporation and this Agreement are true and correct in all
material respects.

 

(j) All requisite governmental, administrative or other third-party consents or
approvals required by or with respect to Sellers in connection with the
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby have been obtained.

 

(k) There are no actions, suits, claims, investigations or other legal
proceedings pending or, to the knowledge of Sellers, threatened against or by
Sellers that challenge or seek to prevent, enjoin or otherwise delay the
transactions contemplated by this Agreement.

 

(l) No broker, finder, investment banker, or other third-party is entitled to
any brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of Sellers.

 

(m) No taxes are due to any governmental authority in connection with the
transactions contemplated by this Agreement. The Corporation has paid all taxes
and fees applicable to it due to any governmental authority prior to the
Closing.

 

(n) The Corporation has, or shall have as of the Closing, all right, title and
interest in and to, and control over, that certain domain name “Eostre.biz” free
and clear of all Encumbrances.

 

(o) No representation or warranty by the Sellers in this Agreement and no
statement contained in any other document furnished or to be furnished to the
Buyer pursuant to this Agreement contains any untrue statement of a material
fact, or omits to state a material fact necessary to make the statements
contained therein, in light of the circumstances in which they are made, not
misleading.

 

5. Bring Down of Representations and Warranties. The Sellers hereby agrees that
the representations and warranties of Sellers set forth above shall be true and
correct as of Closing date and as of the transfer of the Stock from Sellers to
Buyer as though then made and as though such date was substituted for the date
of this Agreement throughout such representations and warranties.

 

  4



 

 

6. Representations and Warranties of Buyer. Buyer represents and warrants to
Seller as follows:

 

(a) Buyer has all requisite power and authority to execute and deliver this
Agreement, to carry out his obligations hereunder, and to consummate the
transactions contemplated hereby. Buyer has obtained all necessary approvals for
the execution and delivery of this Agreement, the performance of his obligations
hereunder, and the consummation of the transactions contemplated hereby. This
Agreement has been duly executed and delivered by Buyer and (assuming due
authorization, execution and delivery by Sellers) constitutes Buyer’s legal,
valid and binding obligation, enforceable against Buyer in accordance with its
terms.

 

(b) No governmental, administrative or other third party consents or approvals
are required by or with respect to Buyer in connection with the execution and
delivery of this Agreement and the consummation of the transactions contemplated
hereby.

 

(c) There are no actions, suits, claims, investigations or other legal
proceedings pending or, to the knowledge of Buyer, threatened against or by
Buyer that challenge or seek to prevent, enjoin or otherwise delay the
transactions contemplated by this Agreement.

 

(d) No broker, finder or investment banker is entitled to any brokerage,
finder’s or other fee or commission in connection with the transactions
contemplated by this Agreement based upon arrangements made by or on behalf of
Buyer.

 

(e) Buyer has not, directly or indirectly, paid or given any commission or other
remuneration in connection with the purchase of the Stock. Buyer has not
received any public media advertisements and has not been solicited by any form
of mass mailing solicitation.

 

7. No Issuances Without Consent of Toga. Except for the Stock being issued and
sold pursuant to this Agreement, the Corporation shall not issue or sell any
securities of any kind or nature (whether they be shares, warrants, options and
convertible securities, or otherwise) without the prior written consent of Toga
(or its designee(s) on the Corporation’s board of directors).

 

8. Further Assurances. At any time and from time to time after the Closing date,
at Buyer’s request and without further consideration, Seller shall promptly
execute and deliver all such further agreements, certificates, instruments and
documents, or perform such further actions, as Buyer may request, in order to
fully consummate the transactions contemplated hereby regarding the sale of the
Stock and carry out the purposes and intent of this Agreement.

 

9. Entire Agreement. The Transaction Documents (as such term is defined in the
Stack Purchase Agreement) constitute the entire agreement between the parties
with respect to the subject matter hereof and it may not be terminated, modified
or amended except in a writing executed by each of the parties hereto. The
Transaction Documents supersede all prior agreements and undertakings between
the parties (whether oral or written) with respect to its subject matter.

 

10. Parties in Interest. This Agreement is binding upon, inures to the benefit
of, and is enforceable by the parties hereto, and their respective successors,
agents and assigns. No party hereto may assign its rights or delegate its
obligations hereunder, without the prior written consent of the other party,
which consent shall not be unreasonably withheld or delayed. No assignment shall
relieve the assigning party of any of its obligations hereunder.

 

  5



 

 

11. Notices. All notices, claims, demands or other communications hereunder or
in connection with the transaction contemplated hereby will be in writing and
will be deemed to have been duly given if hand delivered, or mailed by
registered or certified mail, postage prepaid, return receipt requested, or
delivered by a nationally recognized overnight courier or delivery service,
expenses prepaid, or sent by facsimile or e-mail to the addresses set forth
below each parties signatures, or such other address, facsimile or e-mail as the
person or entity to whom notice is to be given may have previously furnished to
the other party in writing in the manner set forth above. All notices will be
deemed received on the date of delivery, or if mailed, on the date appearing on
the return receipt therefore.

 

12. Miscellaneous.

 

(a) This Agreement may be executed in two or more counterparts, including by
facsimile or electronic transmission, each of which shall be deemed an original,
and all of which together shall constitute one and the same document.

 

(b) The Section headings contained in this Agreement are for reference purposes
only and shall not affect in any way the meaning or interpretation of this
Agreement.

 

(c) Any provision of this Agreement which is invalid, illegal or unenforceable
in any jurisdiction shall be ineffective only to the extent of such invalidity,
illegality or unenforceability without in any way affecting the remaining
provisions hereof in such jurisdiction or rendering that or any other provision
of this Agreement invalid, illegal or unenforceable in any other jurisdiction.

 

(d) This Agreement shall be governed by the substantive laws (without reference
to choice of laws rules) of the State of California, and the parties irrevocably
agree that the courts located in Los Angeles shall have exclusive jurisdiction
in respect to any dispute, suit, action, arbitration or proceedings which may
arise out of or in connection with this Agreement.

 

(e) No delay on the part of either party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof, nor shall any waiver on
the part of any party of any right, power or privilege hereunder, or any single
or partial exercise of any right, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege hereunder.

 

(f) The parties hereto affirm that each had an adequate opportunity to consult
with independent legal counsel regarding this Agreement prior to its execution.
To the extent either party hereto has not consulted with independent legal
counsel, the parties hereby expressly and voluntarily waive the opportunity to
consult with independent legal counsel before entering into this Agreement.

 

[Remainder of page intentionally blank]

 

  6



 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first above written.

 

 

SELLER:

       

/s/ Ahmad Hizar Bin Zainol Abidin

 

 

Ahmad Hizar Bin Zainol Abidin

            Address for Notices:  

 

 

 

 

 

 

Tel: __________________________________

 

 

 

E-mail:

 

 

 

ID #:

 

 

 

 

 

 

 

/s/ Toh Kok Soon

 

 

 

Toh Kok Soon

 

 

 

 

 

 

 

Address for Notices:

 

 

 

 

 

 

 

Tel: ___________________________________

 

 

 

E-mail: _________________________________

 

 

 

ID #: __________________________________

 

 

 

 

 

 

 

/s/ Lim Jun Hao

 

 

 

Lim Jun Hao

 

 

 

 

 

 

 

Address for Notices:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tel: __________________________________

 

 

 

E-mail: ________________________________

 

 

 

ID #: _________________________________

 

 

 

 

 

 

 

BUYER:

 

 

 

 

 

 

 

TOGA LIMITED:

 

 

 

 

 

 

 

/s/ Alexander D. Henderson

 

 

 

By: Alexander D. Henderson                                    

 

 

 

Title: Chief Financial Officer                                      

 

 

 

 

 

 

 

Address for Notices:

 

 

 

 

 

 

 

 

 

 

 

Tel: __________________________________

 

 

 

E-mail: ________________________________

 

 

[Signature page to Stock Purchase Agreement]

 

 

 